United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  December 12, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 06-40172
                        Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

VALENTE ACOSTA-LICEA, also known as Valente Acosta,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 1:05-CR-825
                      --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Valente Acosta-Licea appeals from his guilty-plea conviction

and sentence for being found in the United States after previous

deportation.   See 8 U.S.C. § 1326.   Acosta-Licea argues that the

district court erred by imposing a 16-level adjustment under

U.S.S.G. § 2L1.2(b)(1)(A)(ii) based upon his Texas conviction for

burglary of a habitation.   As Acosta-Licea concedes, his argument

is foreclosed by United States v. Garcia-Mendez, 420 F.3d 454,

455-57 (5th Cir. 2005), cert. denied, 126 S. Ct. 1398 (2006), and

although he argues that Garcia-Mendez was incorrectly decided,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-40172
                                -2-

Garcia-Mendez remains binding.   See United States v. Stone, 306

F.3d 241, 243 (5th Cir. 2002).

     Acosta-Licea’s constitutional challenge to § 1326 is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224,

235 (1998).   Although Acosta-Licea contends that

Almendarez-Torres was incorrectly decided and that a majority of

the Supreme Court would overrule Almendarez-Torres in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000), we have repeatedly

rejected such arguments on the basis that Almendarez-Torres

remains binding.   See United States v. Garza-Lopez, 410 F.3d 268,

276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).   Acosta-

Licea properly concedes that his argument is foreclosed in light

of Almendarez-Torres and circuit precedent, but he raises it here

to preserve it for further review.

     AFFIRMED.